This is an appeal from an order denying a new trial.
WheREas, Tbe brief of appellant does not show that tbe trial court was bound by tbe decision of tbe Department of Health, or that tbe mere cancellation of tbe building permit would have produced a different result;
Wheeeas, The investigation on which tbe decision was based bad been made several weeks before tbe trial as a result of complaints made by tbe appellants to tbe Department of Health and no showing was made of diligence for discovering before tbe trial the action taken on the said complaints;
Whereas, It does not appear that tbe result of tbe investigation would not be cumulative evidence;
Whereas, For tbe reasons upon which this court affirmed on December 17, 1923, tbe judgment in appeal No. 2994, tbe questions sought to be raised are .academical;
' Therefore, Tbe order of tbe trial court of March 24, 1922, overruling tbe motion for a new trial is hereby affirmed.